Citation Nr: 1226499	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.

2. Entitlement to an initial disability rating higher than 10 percent for left knee disability.

3. Entitlement to an initial disability rating higher than 10 percent for left elbow osteoarthritis.

4.  Entitlement to an initial disability rating higher than 10 percent for left cubital tunnel syndrome status post ulnar nerve decompression and transposition, associated with osteoarthritis of the left elbow.  

5. Entitlement to an initial disability rating higher than 10 percent for right elbow osteoarthritis.

6.  Entitlement to an initial disability rating higher than 10 percent for right cubital tunnel syndrome status post ulnar nerve decompression and transposition, associated with osteoarthritis of the left elbow.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA). In a June 2007 rating decision, the RO denied service connection for hearing loss. In a March 2012 rating decision, the RO granted service connection for right ear hearing loss, and denied service connection for left ear hearing loss. In the June 2007 rating decision, the RO granted service connection for left knee disability, and assigned an initial disability rating of 0 percent. In a September 2008 rating decision, the RO increased the initial rating to 10 percent.

In the June 2007 rating decision, the RO granted service connection for osteoarthritis of the left and right elbows. The RO evaluated as one condition the bilateral elbow arthritis and arthritis of the lumbar spine. The RO assigned a 10 percent rating for the combined disability in the three areas. In the September 2008 rating decision, the RO changed to rating arthritis in each elbow separately from the lumbar spine disability. The RO assigned an initial 10 percent rating for left elbow arthritis. For right elbow arthritis, the RO assigned an initial 10 percent rating, granted a temporary total (100 percent) rating for a post-surgical period in 2008, and assigned a resumed 10 percent rating following the temporary period.

In a March 2012 rating decision, the RO, while retaining ratings of 10 percent each for arthritis of the left and right elbows, granted service connection for left and right cubital tunnel syndrome. The RO assigned initial separate 10 percent ratings for that disorder in each arm. The RO assigned temporary total ratings for post-surgical convalescence periods beginning in late 2010 in the case of the right arm, and in 2011 in the case of the left arm. For the cubital tunnel syndrome in each arm, the RO resumed a 10 percent rating following the temporary rating period.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of increased disability ratings for left shoulder disability and for solar keratosis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran does not have a left ear hearing loss disability.

2. The Veteran's left knee disability, including chondromalacia status post arthroscopy, is manifested by subjective complaints of pain, weakness, stiffness, swelling, tenderness, locking, fatigability, and lack of endurance, with range of motion from 0 degrees extension to 140 degrees flexion, including limitation due to pain, and without objective evidence of subluxation or lateral instability.

3. The Veteran's left elbow osteoarthritis has been manifested by pain and limitation of motion, without limitation of flexion to 90 degrees or less nor limitation of extension to 75 degrees or more short of full extension, including limitation due to pain.

4. From June 1, 2006, to March 7, 2011, and from June 1, 2011, the Veteran's left cubital tunnel syndrome has been manifested by pain, numbness, and tingling consistent with no more than mild incomplete paralysis of the ulnar nerve.

5. From June 1, 2006, to January 30, 2008, and from April 1, 2008, the Veteran's right elbow osteoarthritis has been manifested by pain and limitation of motion, without limitation of flexion to 90 degrees or less nor limitation of extension to 75 degrees or more short of full extension, including limitation due to pain.

6. From January 4, 2008, to October 11, 2010, and from February 1, 2011, the Veteran's right cubital tunnel syndrome has been manifested by pain, numbness, and tingling consistent with no more than mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1. A left ear hearing loss disability was incurred or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2. The criteria for a disability rating higher than 10 percent for a left knee disability, including chondromalacia status post arthroscopy, does not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

3. The criteria for a disability rating higher than 10 percent for left elbow osteoarthritis has not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206, 5207 (2011).

4. For the period from June 1, 2006, to March 7, 2011, and from June 1, 2011, the criteria for a disability rating higher than 10 percent for left cubital tunnel syndrome has not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

5. For the period from June 1, 2006, to January 30, 2008, and from April 1, 2008, the criteria for a disability rating higher than 10 percent for right elbow osteoarthritis has not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206, 5207.

6. For the period from January 4, 2008, to October 11, 2010, and from February 1, 2011, the criteria for a disability rating higher than 10 percent for right cubital tunnel syndrome has not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters mailed in June 2006, October 2006, January 2007, November 2007, October 2008, and March 2011. In those letters, VA advised the Veteran what information and evidence was needed to substantiate claims for service connection and increased disability ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran of the information and evidence necessary to establish effective dates. The issues on appeal were last adjudicated in March 2012. The Board finds that the VCAA letters provided the Veteran notice regarding what was needed to substantiate his claims.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Left Ear Hearing Loss

The Veteran has contended that he has bilateral hearing loss and tinnitus that began during service. The RO established service connection for tinnitus. The Veteran appealed the RO's denial of service connection for hearing loss. When the RO granted service connection for right ear hearing loss and denied service connection for left ear hearing loss, the Veteran continued his appeal, seeking service connection for left ear hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 5 Vet. App. at 159. The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

The Veteran's service medical records contain reports of testing of his hearing. Those testing reports do not include any speech audiometry results. On the authorized audiological evaluation in March 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
5
0
5
0

On audiological evaluation in June 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
25
LEFT
10
15
10
10
10



On audiological evaluation in September 1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
15
5
5
10
10

On audiological evaluation in May 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
30
LEFT
10
5
5
10
15

On audiological evaluation in September 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
35
LEFT
5
10
10
20
35

In an October 2005 medical history, the Veteran did not report any history of ear trouble. On audiological evaluation in October 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
35
LEFT
5
10
10
20
35

On a list of the Veteran's defects and diagnoses, the examiner included hearing loss.

After service, on VA audiological evaluation in July 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
35
LEFT
10
15
10
10
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

In statements dated in March 2008 and September 2008, the Veteran asserted that testing showed that he had hearing loss. The Veteran submitted records of post-service treatment at a service branch facility. On audiological evaluation at that facility in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
35
LEFT
5
10
5
25
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

On a VA audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
40
LEFT
5
15
10
20
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear. In the left ear, the examiner reported that the initial speech recognition ability result was 92 percent, and the best result was 96 percent. The examiner added a comment that the speech recognition performance in the left ear was excellent. The examiner diagnosed hearing impairment in the right ear only.

Hearing testing during the Veteran's service shows that the auditory thresholds in both of his ears became higher over the years. The thresholds measured since service also have become higher over time. The trend shown in those records is relevant to the issue of service connection for any hearing impairment in the Veteran. During service and through the most recent testing, however, hearing in the Veteran's left ear has not been measured as impaired to the extent that he is considered to have a hearing impairment disability in that ear, as defined under 38 C.F.R. § 3.385. As the preponderance of the evidence shows that Veteran does not have left ear hearing loss as defined for VA benefits purposes, the Board denies service connection for left ear hearing loss disability.

Left Knee Disability

The Veteran has had left knee surgery. The RO describes his service-connected left knee disability as chondromalacia, and status post arthroscopy, with scars. In the June 2007 rating decision, the RO granted service connection for left knee disability, and assigned an initial disability rating of 0 percent. In a September 2008 rating decision, the RO increased the initial rating to 10 percent. The Veteran has appealed for an initial rating higher than 10 percent.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran appealed the initial disability rating that the RO assigned for his left knee disability, and continued his appeal after the RO increased the initial rating. The Board will consider the evidence for the entire period since the June 2006 effective date of the grant of service connection, and will consider whether staged ratings are warranted.

The RO has evaluated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260. That code provides for a 10 percent rating if flexion of the leg at the knee is limited to 45 degrees, 20 percent if it is limited to 30 degrees, and 30 percent if it is limited to 15 degrees. The rating schedule also provides for ratings for other types of knee impairment, such limitation of extension and instability. See 38 C.F.R. § 4.71a, 5257, 5261 (2011).

Private medical records show that the Veteran had a long history of left knee symptoms. In November 2005, he underwent left knee arthroscopic surgery, with chondroplasty of the patella and trochlea. In 2006, a treating practitioner described the ongoing left knee disability as patellofemoral syndrome. The Veteran underwent physical therapy to address the condition of the knee. 

On VA medical examination in July 2006, the Veteran reported having constant pain in his left knee. He also related having weakness, stiffness, swelling, heat, giving way, and locking in that knee. He indicated that his knee symptoms worsened with activity or prolonged sitting. The examining physician found that the Veteran's left and right knees had motion from 0 to 140 degrees, without evidence of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The examiner stated that the knees showed no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.

Post-service medical records from 2008 through 2011 contain notations of left knee symptoms, including pain, numbness, tingling, and weakness. The Veteran has received treatment of that knee, including injections into the knee. A clinician described the left knee disorder as patellofemoral syndrome. From 2009 forward, the Veteran's treatment for his left knee disability was been accompanied by treatment for osteoarthritis in his right knee.

On VA examination in May 2011, the Veteran reported left knee pain, weakness, stiffness, swelling, tenderness, locking, fatigability, and lack of endurance. He related knee pain with walking and navigating stairs. The examiner found that the left knee had motion from 0 to 140 degrees. Function of that joint was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. On testing of the left knee ligaments, there was no evidence of instability of that knee.

In examinations and treatment since the Veteran's separation from service, flexion of his left knee has not been limited to 30 degrees or less. The medical evidence has not shown additional limitation of function of the left knee to an extent that would warrant a rating higher than 10 percent. The evidence has not indicated that the left knee is unstable. The preponderance of the evidence, then, is against a rating higher than 10 percent for the Veteran's left knee disability.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's left knee disability. The symptoms of and impairment due to that disability are adequately addressed by the existing schedular rating. The rating schedule addresses the occupational impairment produced by that disability, and provides for higher ratings for disability more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer the left knee rating issue for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 

Left and Right Elbow Disabilities

The Veteran appealed the initial rating that the RO assigned for service-connected left and right elbow disabilities. Over time, the RO revised the initial ratings for arthritis of the elbows, added ratings for cubital tunnel syndrome in each arm, and assigned temporary total ratings for convalescence following surgeries. The Veteran continued his appeal of the ratings. Thus, the appeals now before the Board are for ratings for each elbow of higher than 10 percent for arthritis, and higher than 10 percent for cubital tunnel syndrome, from the effective dates of service connection for each disorder until, and after, the temporary total post-surgical convalescence ratings.

Arthritis is rated based on limitation of motion of the affected joint. If the range of motion is noncompensable, a 10 percent rating is assigned for each major joint. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Limitation of motion of the elbow is rated at higher than 10 percent if flexion is limited to 90 degrees or less, or if extension is limited to 75 degrees or more short of full extension. 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207. As noted above, when evaluation of a musculo-skeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has evaluated the Veteran's left and right cubital tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8516. Under that code, complete paralysis of the ulnar nerve is rated at 60 percent in the major (dominant) arm and 50 percent in the minor arm. The code describes manifestations of complete paralysis as: griffin claw deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers with inability to spread or contract the fingers, inability to adduct the thumb, and weakened flexion of the wrist. Incomplete paralysis of the ulnar nerve in the major arm is rated at 40 percent if severe, 30 percent if moderate, and 10 percent if mild. In the minor arm it is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if mild.

The Veteran is right handed. His service medical records reflect that he participated in weightlifting, and that he received treatment on numerous occasions for musculoskeletal problems, including in his upper extremities. He had treatment for shoulder problems, and the RO established service connection for his chronic left shoulder strain. He also had treatment a number of times during service for problems involving one or both elbows. The report of a June 1990 examination contains notation of a scar on his right elbow. In July 1994, he had treatment for myositis in his left shoulder and wrist. In November 1995, he had surgery to remove a varicose vein on his left forearm. He had treatment in September 1997 for right forearm pain. In February 1998, he sustained left wrist and hand injury in a motor vehicle accident. He had left wrist nerve surgery in April 1999. He was treated for right shoulder and elbow pain in November 1999.

In a September 2001 medical history, the Veteran reported pain in his right elbow and episodic locking in both elbows. Treatment notes from March 2002 reflect that he had right elbow pain, assessed as tendonitis. In 2004 through 2006, the Veteran received ongoing treatment, including physical therapy, for bilateral elbow problems. In late 2004, a clinician found that the Veteran's right elbow had a 10 degree flexion contracture. Clinicians also diagnosed osteoarthritis in both elbows. The Veteran underwent surgery on the right elbow in February 2005 and on the left elbow in June 2005. In August 2005, a clinician noted that the Veteran's right elbow lacked about 10 degrees of flexion compared to his left elbow.

In an October 2005 examination, the Veteran reported the history of surgeries on both elbows and the left wrist. He related ongoing pain with use in both elbows, left arm pain, and limitation of motion of the right elbow. The examiner noted scars on both elbows and a decreased range of motion of the right elbow. The examiner's diagnosis was degenerative joint disease.

In March 2006, an orthopedist wrote that the Veteran's elbows had flexion contractures of 15 degrees in the right and 10 degrees in the left. The orthopedist stated that both elbows had flexion to 120 degrees, and had full supination and pronation. The orthopedist found no evidence of instability of either elbow.

After service, in 2006, several persons who know the Veteran each wrote that they were aware that he had problems with his elbows. In a July 2006 VA examination, the Veteran reported a history of bilateral elbow problems since 2004. He related ongoing symptoms of pain, weakness, stiffness, swelling, locking, and fatigability in both elbows. He indicated that his elbow problems had been treated with medication and physical therapy. He also reported a history of left forearm and wrist pain since about 1995. The examiner found that the Veteran's elbows had normal ranges of motion.

In treatment in October 2007, the Veteran reported numbness and tingling in both arms and hands. On neurology consultation, sensation in the hands was intact except for a small area on the left hand. The neurologist found carpal tunnel syndrome and left ulnar neuropathy. In November 2007, CT showed pancompartmental osteoarthritis in the Veteran's right elbow. In January 2008, the Veteran's right elbow was lacking the terminal 20 degrees of extension. Flexion of the elbow was limited to 95 degrees.

Later in January 2008, the Veteran had surgery on his right elbow. In February and March 2008, the Veteran had physical therapy for his right elbow. On follow-up in March 2008, motion of the right elbow was missing the terminal 10 degrees of extension, and was to 120 degrees of flexion.

In a March 2008 statement, the Veteran asserted that the July 2006 examination was not thorough. He reported his history of right elbow surgery in January 2008. He stated that he was in physical therapy for that elbow. In an April 2008 statement, the Veteran noted that he had bilateral ulnar neuropathy.

In private treatment in June 2008, the Veteran reported ongoing right elbow pain, with some numbness at the surgical scar, but no numbness elsewhere in the right arm or hand. He related having difficulty holding things in a bent position. His right elbow was lacking 20 degrees of full extension. Flexion was to 118 degrees. The treating clinician indicated that the Veteran might ultimately need further right elbow surgery, including joint replacement surgery.

In a September 2008 statement, the Veteran noted ongoing pain and disability in both elbows, even after the 2008 surgery. The RO ultimately granted a temporary total rating for convalescence from the right elbow surgery, with that rating in effect in January through March 2008. The RO returned the rating for right elbow arthritis to 10 percent after that convalescence period.

Records from 2008 through 2011 show ongoing treatment for bilateral elbow problems. Treatment has included injections into the elbows. In treatment in October 2010, the Veteran reported intermittent moderate numbness and tingling in some of the fingers of his left and right hands. The treating clinician noted decreased sensation in the ulnar distribution. The upper extremities had normal muscle strength and tone. The right elbow had flexion to 105 degrees and extension to 15 degrees. Later in October 2010, the Veteran underwent surgery to address right elbow cubital tunnel syndrome. The RO eventually granted a temporary total rating for convalescence from that surgery, with that rating in effect in October 2010 through January 2011.

In post-surgical follow-up in January 2011, a treating physician found that the Veteran's right elbow, arm, and hand symptoms were improved compared to his preoperative symptoms. His surgical scar was very sensitive to touch. His sensory function was diminished compared to normal, but less diminished than before surgery. The right wrist and hand had normal grip strength and normal tone. The functions of the thumb and all fingers were intact. The Veteran had improvement in his activity level. Continuing treatment with steroid injections was planned. The Veteran expressed the desire to have surgery on his left elbow.

On VA examination in February 2011, the Veteran reported a long history of pain in his right elbow and numbness and weakness in his right elbow, forearm, and hand. He stated that since the October 2011 right elbow surgery he continued to have some pain and numbness with tasks such as yard work and painting, with lifting objects or his child, and with prolonged gripping such as with driving or riding a bicycle.

The examiner found that the surgical scar on the right elbow was 5 centimeters by 0.5 centimeters, was not painful, and did not cause any limitation of function. There was tenderness over the right elbow. That elbow had flexion to 104 degrees and extension to 15 degrees. On repeated motion, extension was further limited, to 20 degrees. At full supination of the right hand, there was a mild tremor in that hand. The left elbow had tenderness. That elbow had flexion to 135 degrees and extension to 8 degrees, with no additional limitation with repetitive motion. There was no weakness nor guarding of motion on motion of either elbow. 

In private treatment in February 2011, the Veteran reported a several year history of intermittent numbness and tingling in his left ring and small fingers. The clinician noted that 2008 imaging had shown mild bilateral ulnar neuropathies at the elbows. In March 2011, the Veteran underwent surgery on his left elbow. The RO eventually granted a temporary total rating for convalescence from that surgery, with that rating in effect in from March 2011 through May 2011. In treatment in April 2011, the Veteran reported ongoing decreased sensation in his right small finger. The treating physician indicated that the 2010 surgery could lead to resolution of those symptoms as more time passed.

On VA examination in May 2011, the Veteran reported ongoing pain, tingling, and numbness in his left elbow, forearm, and hand. The examiner observed a left elbow surgical scar that was 15 centimeters by 0.1 centimeters. The scar was not painful, and did not limit motion or other function. Neither elbow showed any tenderness, weakness, or guarding of movement. The left and right elbows each had flexion to 145 degrees and extension to 0 degrees, both initially and after repetitive motion. The left little finger had decreased sensation to touch. The examiner noted that the Veteran's usual occupation and daily activities were not affected by his left and right elbow disabilities.

Notes from private treatment in June and September 2011 reflect ongoing numbness in the Veteran's small finger. Post-operatively, there was mild pain in the left elbow and moderate pain in the right. The treating clinician stated that the post-operative symptoms showed improvement compared with pre-operative symptoms.

With regard to the left elbow, the RO ultimately assigned an arthritis rating of 10 percent from June 1, 2006, and cubital tunnel syndrome ratings of 10 percent from June 1, 2006, 100 percent from March 8, 2011, and 10 percent from June 1, 2011. With regard to the right elbow, the RO ultimately assigned arthritis ratings of 10 percent from June 1, 2006, 100 percent from January 31, 2008, and 10 percent from April 1, 2008; and cubital tunnel syndrome ratings of 10 percent from January 4, 2008, 100 percent from October 12, 2010, and 10 percent from February 1, 2011.

Over the relevant periods, medical treatment records and examination reports have contained measurements of ranges of motion of the Veteran's elbows. Those records have never shown flexion limited to 90 degrees or less nor extension is limited to 75 degrees or more short of full extension. There has been no medical evidence that factors such as pain or weakness have reduced function of the elbow to such extents. The effects of arthritis in each elbow thus have not produced impairment that meets the criteria for a rating higher than 10 percent. 

Treatment and examination records from the relevant periods also have contained evidence regarding the effects of the neurological disorders in the Veteran's left and right upper extremities. The pain, numbness, and tingling that have been reported and observed have not affected the function of the extremities to an extent consistent with moderate incomplete paralysis of the ulnar nerves. Therefore, the neurological disabilities in each arm have not met the criteria for ratings higher than 10 percent in each arm.
The Board has considered whether the Veteran can be afforded separate evaluations for the surgical scars on his right and the left elbows.  Given, however, that the elbow scars were found to have not been painful, and did not cause any limitation of function upon objective examination in 2011, a separate evaluation for scars is not for application.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800 to 7805 (2011).  

The Board has considered whether the record warrants referral for consideration of extraschedular ratings for the Veteran's left and right elbow disabilities. The RO ultimately assigned separate ratings for arthritis and for cubital tunnel syndrome in each elbow. The symptoms of and impairment due to those disabilities are adequately addressed by the schedular ratings that the RO assigned. The rating schedule addresses the occupational impairment produced by those disabilities, and provides for higher ratings for disabilities more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer those rating claims for consideration of extraschedular ratings. 38 C.F.R. § 3.321(b); Thun v. Peake, supra.


ORDER

Entitlement to service connection for left ear hearing loss disabilityis denied.

Entitlement to a disability rating higher than 10 percent for left knee disability, including chondromalacia status post arthroscopy, is denied.

Entitlement to a disability rating higher than 10 percent for left elbow arthritis is denied.

Entitlement to a disability rating higher than 10 percent for left cubital tunnel syndrome from June 1, 2006, to March 7, 2011, or from June 1, 2011, is denied.

Entitlement to a disability rating higher than 10 percent for right elbow arthritis from June 1, 2006, to January 30, 2008, or from April 1, 2008, is denied.

Entitlement to a disability rating higher than 10 percent for right cubital tunnel syndrome from January 4, 2008, to October 11, 2010, or from February 1, 2011, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


